Title: From Benjamin Franklin to David Hartley, 14 October[–11 December] 1777
From: Franklin, Benjamin
To: Hartley, David



Dear Sir,
Passy, near Paris, Oct. 14 [–December 11]. 1777.
I received duly your Letter of May 2nd. 77. including a Copy of one you had sent me the Year before, which never came to hand, and which it seems has been the Case with some I wrote to you from America. Filled tho’ our Letters have always been, with Sentiments of Good Will to both Countries, and earnest Desires of preventing their Ruin, and promoting their mutual Felicity, I have been apprehensive that if it were known a Correspondence subsisted between us, it might be attended with Inconvenience to you. I have therefore been backward in Writing, not caring to trust the Post, and not well knowing, who else to trust with my Letters. But being now assured of a safe Conveyance, I venture to write to you, especially as I think the Subject such a one as you may receive a Letter upon without Censure.
Happy should I have been, if the honest Warnings I gave of the fatal Separation of Interests, as well as of Affections, that must attend the Measures commenc’d while I was in England, had been attended to, and the horrid Mischief of this abominable War been thereby prevented. I should still be happy in any successful Endeavours for restoring Peace, consistent with the Liberties, the safety, and the Honour of America. As to our submitting again to the Government of Britain, ‘tis vain to think of it. She has given us by her numberless Barbarities, in the Prosecution of the War, and in the Treatment of Prisoners, (by her Malice in bribing Slaves, to murder their Masters, and Savages to Massacre the Families of Farmers, with her Baseness in rewarding the unfaithfulness of Servants, and debauching the Virtue of honest Seamen, entrusted with our Property,) so deep an Impression of her Depravity, that we never again can trust her in the Management of our Affairs, and Interests. It is now impossible to persuade our People, as I long endeavour’d that the War was merely ministerial, and that the Nation bore still a Good Will to us. The infinite Number of Addresses printed in your Gazettes, all approving this Conduct of your Government towards us, and encouraging our Destruction by every possible means; the great Majority in Parliament constantly manifesting the same Sentiments, and the popular publick Rejoicings on Occasion of any News of the Slaughter of an innocent and virtuous People, fighting only in defence of their just Rights; these together with the Recommendations of the same Measures, by even your celebrated Moralists and Divines in their Writings and Sermons, that are cited, approved and applauded in your great National Assemblies; all join in convincing us that you are no longer the magnanimous and enlightened Nation we once esteemed you, and that you are unfit and unworthy to govern us, as not being able to govern your own Passions.
But as I have said, I should be nevertheless Happy in seeing Peace restored. For tho’ if my friends, and the Friends of Liberty and Virtue, who still remain in England, could be drawn out of it, a Continuance of this War to the Ruin of the Rest, would give me less Concern, I cannot, as their Removal is impossible, but wish for Peace for their Sakes, as well as for the Sake of Humanity, and preventing farther Carnage.
This wish of mine, ineffective as it may be, induces me to mention to you, that between Nations long exasperated against each other in War, some Act of Generosity and kindness towards Prisoners on one side, has softened Resentment and abated Animosity on the other, so as to bring on an Accommodation. You in England if you wish for Peace, have at present the Opportunity of trying this means, with Regard to the Prisoners now in your Goals. They complain of very severe Treatment. They are far from their Friends and Families, and a Winter is coming on, in which they must suffer extreamly, if continued in their present Situation, fed scantily on bad Provisions, without warm Lodging, Clothes or Fire; and not suffer’d to write to or receive Visits from their Friends, or even from the humane and charitable of their Enemies. I can assure you from my certain knowledge that your People, Prisoners in America, have been treated with great Kindness; they have been serv’d with the same Rations of wholesome Provisions with our own Troops, comfortable Lodgings have been provided for them, and they have been allowed large bounds of Villages, in a healthy Air, to walk and amuse themselves in upon their Parole. Where you have thought fit to appoint Contractors to Supply your People, those Contractors have been protected and aided in their Operations. Some considerable Act of Kindness in England towards our People, would take off the Reproach of Inhumanity, in that Respect from the Nation, and leave it where it ought, with more Certainty to ly, on the Conductors of your War in America. This I hint to you, out of some remaining Good Will to a Nation I once lov’d sincerely. But as Things are and in my present Temper of mind not being over fond of receiving Obligations, I shall content myself with proposing that your Government would allow us to send or employ a Commissary to take some Care of those unfortunate People. Perhaps on your Representations this might be speedily obtained in England, tho’ it was refused most inhumanly at New York.
If you could have Leisure to visit the Goals in which they are confined, and should be desirous of knowing the Truth relative to the Treatment they receive, I wish you would take the Trouble of distributing among the most necessitous according to their Wants five or six hundred Pounds, for which your Drafts on me here should be punctually honour’d: You could then be able to speak with more certainty to the Point in Parliament, and that might be attended with good Effect.
If you cannot obtain for us Permission to send a Commissary, possibly you may find a trusty humane discrete Person at Plymouth, and another at Portsmouth, who would undertake to distribute what Relief we may be able to afford, those unhappy brave Men, Martyrs to the Cause of Liberty. Your King will not reward you for taking this Trouble, but God will. I shall not mention the Gratitude of America: You will have what is better, the Applause of your own Good Conscience. Our Captains have set at Liberty above 200 of your People made Prisoners by our armed Vessels and brought into France; besides a greater Number dismissed at Sea on your Coasts, to whom Vessels were given to carry them in. But you have not returned us a Man in Exchange. If we had sold your People to the Moors at Sallee as you have many of ours to the African and East India Companies, could you have complained?
In revising what I have written, I found too much Warmth in it, and was about to strike out some Parts. Yet I let ’em go as they will afford you this one Reflexion: “If a Man naturally Cool, and rendered still cooler by Old Age, is so warm’d by our Treatment of his Country, how much must those People in general be exasperated against us; and why are we making inveterate Enemies by our Barbarity, not only of the present Inhabitants of a great Country, but of their infinitely more numerous Posterity; who will in all future Ages detest the Name of Englishman, as much as the Children in Holland now do those of Alva and Spaniard.” This will certainly happen unless your Conduct is speedily changed, and the National Resentment falls, where it ought to fall heavily, on your Ministry or perhaps rather on the King whose will they only execute. With the greatest Esteem and Affection and best wishes for your Prosperity, I have the Honour to be, Sir, &c.
B. Franklin


PS: Dec 11. 77. Having received no Answer to the above nor to another Letter sent by the same Conveyance to another Person, I conclude they miscarried: and We have requested the Bearer Mr. Thornton, to visit your Goals and bring us a true Account of the Situation of the American Prisoners, believing it too much to request of you during the Session of Parliament: When you see his Account you will judge in what manner the Relief I requested you to distribute can best be given, and whether you can make any Use of that Account in Parliament favourable to those unhappy People. The French Officers among them are highly exasperated, and are daily exasperating their Country, by their Representations of your Barbarity. I enclose you a little Specimen that has been communicated to me. I am ever ut supra.
B.F.
Mr. Hartley.

